 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   FELIPE DE JESUS SALMERON,     ) Case No. CV 17-3927-JPR
                                   )
12                  Plaintiff,     )         JUDGMENT
                                   )
13             v.                  )
                                   )
14   NANCY A. BERRYHILL, Acting    )
     Commissioner of Social        )
15   Security,                     )
                                   )
16                  Defendant.     )
                                   )
17
18        For the reasons set forth in the accompanying Memorandum
19   Decision and Order, it is hereby ADJUDGED that (1) Plaintiff’s
20   request for an order remanding the case for further proceedings
21   is DENIED; (2) the Commissioner’s request for an order affirming
22   her final decision and dismissing the action is GRANTED; and (3)
23   judgment is entered in the Commissioner’s favor.
24
25
26   DATED: October 15, 2018       ______________________________
                                   JEAN ROSENBLUTH
27                                 U.S. Magistrate Judge
28
